Citation Nr: 0724518	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Poplar 
Bluff, Missouri


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) healthcare system.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 determination of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Poplar Bluff, 
Missouri, which denied the veteran's application for 
enrollment in the VA healthcare system.

In September 2006, the veteran testified before a Veterans 
Law Judge at a hearing held at the Regional Office in St. 
Louis Missouri.  A transcript of that hearing is of record.  

In a June 2007 letter, the veteran was advised that he was 
entitled to an additional Board hearing as the Veterans Law 
Judge who had conducted the September 2006 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2006).  He was advised that if he 
did not respond to the letter within 30 days, the Board would 
assume that he did not want an additional hearing.  Having 
received no response from the veteran, the Board will proceed 
with consideration of his appeal based on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran does not have a compensable service connected 
disability and the evidence does not show, nor does the 
veteran contend, that he meets the criteria for eligibility 
in an improved priority group.  He is therefore in priority 
group 8.

2.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003.



CONCLUSION OF LAW

The criteria for basic eligibility for enrollment in, and 
access to, VA medical care benefits are not met.  38 U.S.C.A. 
§§ 1705, 1706 (West 2002); 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary in order to comply with VA's duties to 
notify and assist the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  The Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).


Applicable Law

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710 
(West 2002); 38 C.F.R. § 17.36(a) (2006).  A veteran may 
apply to be enrolled in the VA healthcare system at any time.  
To be enrolled, a veteran must submit an application form to 
a VA medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed application, the appropriate VA 
personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

As of January 17, 2003, VA will not enroll in the VA 
healthcare system those veterans who fall in priority 
category 8 and who either were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date.  38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 17.36(c)(2); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).


Background

The pertinent facts in this case are not in dispute.  

The veteran's application for VA healthcare benefits was 
received in October 2005.  According to the record on appeal, 
the veteran has one service-connected disability, rated as 
zero disabling.  His annual income exceeds the threshold for 
placement in Category 7.  There is no other evidence to show 
that he qualifies for an improved priority group.  He does 
not contend otherwise.  

Based on the information provided in his October 2005 
application, the Poplar Bluffs VAMC placed the veteran in 
priority group 8.  The Poplar Bluffs VAMC advised the veteran 
that his October 2005 application for enrollment had been 
denied, as enrollment of priority group 8 veterans had been 
suspended for applications received on or after January 17, 
2003.

The veteran appealed the decision.  In his October 2005 
notice of disagreement, the veteran indicated that he felt he 
was being penalized for being more financially successful 
than some other veterans.  He argued that it was not right 
that the VA medical system had become a welfare system, when 
all veterans with honorable discharges served their country 
equally well.  Rather, he indicated that it was his belief 
that VA medical care was a benefit guaranteed to all soldiers 
upon completion of their service, and should be honored 
regardless of budget problems.  

In his January 2006 substantive appeal, the veteran argued 
that because he was not notified that he would lose 
eligibility for enrollment on January 17, 2003, it was unfair 
to deny his current application.  

At his September 2006 Board hearing, the veteran reiterated 
his contentions.  He pointed out that when he had joined the 
Marine Corps, military recruiters promised that he would be 
entitled to VA health care after service.  He indicated that 
he served his country faithfully for three years and felt 
that the country was now breaking its agreement with him, and 
with all similarly situated veterans.  Thus, the veteran felt 
it was his obligation to appeal his claim on behalf of all 
veterans.  In that regard, the veteran testified that he had 
gathered signatures on a petition protesting the 
discontinuance of health care for Priority Group 8 veterans.  
He indicated that he had obtained over 100 signatures.  


Analysis

The Board has carefully considered the contentions of the 
veteran.  His three years of honorable military service is 
recognized and appreciated, and the Board is sympathetic to 
his circumstances.  However, the Board is bound by the 
statutes and regulations governing entitlement to VA 
benefits.  38 U.S.C.A. § 7104(c).  

In this case, the veteran is in Priority Group 8 and his 
application for enrollment in the VA healthcare system was 
received after January 17, 2003.  He does not dispute these 
facts.  Under these circumstances, he is not legally eligible 
for enrollment in the VA health care system and the Board has 
no alternative but to deny his appeal.  38 C.F.R. § 
17.36(c)(2).

The Board has sympathetically considered the veteran's 
arguments that he was promised VA health care in exchange for 
his military service and that the Government is now breaking 
its contract with veterans.  This argument, however, has 
previously been considered and rejected by Federal Courts.  
See Schism v. United States, 239 F.3d 1280 (Fed. Cir. 2001) 
(in which the United States Court of Appeals for the Federal 
Circuit held that certain military retirees are not entitled 
to free lifetime health care based on implied in fact 
contracts premised on promises made when they joined the 
service that they would receive free lifetime medical care 
for themselves and their dependents).  

The Board has also sympathetically considered the veteran's 
arguments that VA should have notified him of the January 17, 
2003, cut off date for priority group 8 veterans.  However, 
the Supreme Court of the United States has held that persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  Thus, VA's failure to notify the 
veteran of the January 17, 2003, cut off date does not 
provide a basis upon which to award his current application 
for enrollment.  See also Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must be denied because of the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Again, the Board is sympathetic to his circumstances.  
However, the Board is bound by the statutes and regulations 
governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs healthcare system is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


